BOURQUIN, District Judge.
Plaintiff alleges be purchased a bill of lading issued by defendant, which misrepresented the articles, was relied upon by plaintiff, and to his damage. Prom the evidence it appears that plaintiff purchased secondhand pipe in New**York; that he relied upon the seller in respect to condition; that for payment he established an irrevocable agency or letter of credit' to that end in New York; that the seller delivered the pipe in bulk to defendant, and received a bill of lading for so many “pieces of 6-ineh wrought iron pipe”; that the seller delivered the bill to plaintiff’s agent and received payment; that in due time plaintiff received the bill in Seattle through his bank, and his account was charged with the payment made as aforesaid; and that the pipe was in poor condition and to plaintiff’s substantial damage.
The proof fails. The gist of plaintiff’s ease is that he is an innocent purchaser of a deceitful bill of lading. The answer is he purchased the pipe, and not the bill, and the bill complies with the statute (section 100, title 49, U. S. C.; 49 USCA § 100; Comp. St. § 8604jj), viz. it truly states the kind and quantity of the articles, without any description of condition. Moreover, his New York agent may have known all circumstances. See Austin Nichols & Co. v. Ida De Panay, 267 U. S. 272, 45 S. Ct. 269, 69 L. Ed. 603.
Eor these reasons, plaintiff’s pleading of a limited custom that such a bill imports pipe in usable condition, and offer to amend at trial to extend it to defendant, avails him nothing; and that, whether or not pleading was necessary.
New trial denied.